United States Court of Appeals
                        For the First Circuit

Nos. 12-2174, 13-1787

      CARLA CRACCHIOLO, Individually and as Administratrix
              of the Estate of Giuseppe Cracchiolo,

                        Plaintiff, Appellant,

                                  v.

              EASTERN FISHERIES, INC.; RCP REALTY,

                        Defendants, Appellees.


          APPEALS FROM THE UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF MASSACHUSETTS

         [Hon. Douglas P. Woodlock, U.S. District Judge]



                                Before

                       Lynch, Chief Judge,
                Stahl and Lipez, Circuit Judges.



     Joseph M. Orlando, with whom Brian S. McCormick and Orlando &
Associates were on brief, for appellant.
     Mark W. Shaughnessy, with whom Anthony M. Campo, Matthew H.
Greene, and Boyle, Shaughnessy, & Campo, P.C. were on brief, for
appellees.



                           January 15, 2014
          LYNCH, Chief Judge.     Shortly after midnight on January

28, 2011, Giuseppe Cracchiolo fell and drowned after slipping from

an obviously hazardous place on a pier at a New Bedford fishery

while attempting to return to the commercial fishing boat on which

he was working. His wife Carla Cracchiolo, acting individually and

as administratrix of the estate, sued defendants RCP Realty and

Eastern Fisheries, Inc. for damages for wrongful death based on a

negligence theory.    These defendants are, respectively, the owner

and the leaseholder of the facility where the ship was docked.

They were alleged to have failed to use due care in the inspection,

maintenance, and repair of the premises and to have failed to

provide Cracchiolo with a safe and reasonable egress from and

ingress to the boat, particularly with respect to the ice and snow

conditions on the pier that night.

          The district court granted the defendants' motion for

summary judgment on the basis that the defendants owed no duty of

care to remedy the hazard under the circumstances of this case. We

reverse and remand.   We do not decide the duty of care issue.   We

write narrowly and conclude the issue cannot be decided on the

undisputed facts in this summary judgment record.

                                 I.

          Plaintiff filed suit against O'Hara Corporation, which

owned the boat, under the Jones Act, 46 U.S.C. § 30104, and general

maritime law.   She also brought tort claims under Massachusetts's


                                 -2-
wrongful death statute, Mass. Gen. Laws ch. 229, § 2, against

Eastern Fisheries, which operated the property where the boat was

docked, and RCP Realty, which owned the property.

            All three defendants moved for summary judgment on July

2, 2012.     Plaintiff opposed the motions, and the court held a

hearing on the motions on August 15, 2012. Trial was scheduled for

September 17, 2012.        On September 6, 2012, at the final pretrial

conference, the district court, in an oral order, denied O'Hara's

summary judgment motion but granted Eastern Fisheries and RCP's. On

September 11, 2012, plaintiff filed a motion for reconsideration,

which was denied.1       Plaintiff appeals.

                                       II.

            For purposes of summary judgment, we describe the facts

in   the   light    most   favorable    to   the   nonmovant,   drawing   all

reasonable inferences in her favor.          See, e.g., Barclays Bank PLC

v. Poynter, 710 F.3d 16, 19 (1st Cir. 2013).

A.          Layout of the Defendants' Property

            Giuseppe Cracchiolo worked as a commercial fisherman and

engineer on the F/V Sunlight, a herring boat.           During the winter,

the Sunlight operated out of the defendants' fish processing

facility    in     New   Bedford,   Massachusetts,    and   docked   at   the

facility's pier. The Sunlight paid a fee for use of that facility;


      1
       On September 13, 2012, Plaintiff and O'Hara settled their
case. The district court retained supplemental jurisdiction over
the claims against Eastern Fisheries and RCP.

                                       -3-
the facility was used both for processing fish and for berthing

vessels.    At least thirteen vessels used the facility in 2010 and

2011.

            The roughly rectangular waterfront property is enclosed

by a chain link fence on its north, west, and south sides; the east

side abuts the water.      The property contains a fish processing

plant, the front door of which faces the western side of the

property, where there is a parking lot.     At the back of the plant

is a pier on the east side, where fishing vessels dock and in some

instances offload their catches. The pier runs from north to south

and a wooden cap board, about a foot wide, runs its length.    There

are bollards, for the boats to tie off their lines, located at

various points along the pier, including near the south end.      In

the ordinary course, the entire length of the pier is used,

including to tie the lines to the southern bollard.    Scallop boats

also unloaded near the southern end and occasionally stored nets in

the area.

            There are several feet of space between the plant and the

fence on the north side, and a smaller grass-covered space of just

a few feet between the plant and the fence on the south side.

Between the fence on the western side, which has a large gate with

a padlock, and the western door of the plant is a parking lot.

            The fence along the south side did not go all the way to

the water's edge; rather, it stopped two to three feet short of the


                                 -4-
water's edge.     Importantly, the end of the fence had been folded

back deliberately, leaving an obvious gap in the fence.     Access to

the south side of the property, from the adjacent property, was

easily obtained through the use of this gap.       This was the most

direct way for crew members to get to the boats if the gate to the

property was locked and they did not have keys.

             The grass on the building's south side extends about ten

feet north of the fence in the southeast corner.       Immediately to

the north of the grassy area, an asphalt surface begins.      It goes

across the pier from the south to the northeast corner of the

property.     Along the eastern edge of the property, where the pier

runs along the water, is a retaining wall. The easternmost edge of

the pier was covered by a wooden cap log.

             Fishing vessels, including the Sunlight, tied off next to

the plant at its pier and unloaded their fish catch into the

building.     Sometimes another fishing vessel would be tied to the

vessel tied to the dock.      This was true of the Sunlight and its

companion vessel.     The Sunlight had used the pier since 2009.   The

Sunlight always tied off with its bow to the south and its stern to

the north.    The boat would tie off using a bollard at the southern

end of the pier near the bow.      The stern sat lower on the water

than the bow and was roughly level with the pier.        As a result,

crew members leaving the boat would ordinarily step off the

Sunlight's stern onto the pier.     By contrast, at the south end of


                                  -5-
the boat, the bow rose an additional several feet above the pier.

Crew members tying off the boat with the bow lines would walk to

the southern end of the pier to do so.   Scallop boats also unloaded

their catches at the southern end of the pier.    After leaving from

the stern, crew members wanting to leave the property typically

walked along a wide path on the north side of the property, between

the processing plant and the fence, until reaching the parking lot

on the western half of the property.     They left through the gate.

The reverse route, from the parking lot, along the north side of

the property, and to the stern, would allow the crew to reboard the

boat.

            Apart from the gate at the front entrance, the other way

into the property was through the obvious gap in the fence at the

southeast corner.      As the Sunlight's captain, Joseph Martin,

testified, "[e]verybody knows you can go that way."    Another crew

member, Craig Lazaro, explained that the gap was "easy to see."2

Captain Martin stated that although they knew the gap in the

southeast corner existed, crew members would, "most of the time,"

enter the property through the main gate on the west side of the

property.




        2
        Eastern Fisheries' corporate representative, however,
asserted that the company did not even know that the gap existed,
much less that anyone walked through it to access the defendants'
property. We disregard that denial of knowledge of access through
the gap, as we must take the evidence in favor of the plaintiff.

                                 -6-
          Upon entering through the gap in the southeast corner of

the fence, crew members could turn left and walk in the area

between the fence and the fish processing building, back to the

parking lot, past the building's front door, then take the path

along the north side of the building to the stern of the boat.

This was the longer of the two possible routes from the southeast

corner.

          Alternatively, a few crew members chose a shorter but

more hazardous route.     Instead of turning left, they walked

straight ahead to the asphalt and continued along the waterfront

retaining wall, to walk along the pier from the bow to the stern of

the boat. Of necessity, those taking this route would have to walk

for part of the way on the wooden cap log on the retaining wall

alongside a raised platform attached to the rear of the building

(known as a "takeout platform") used for scallop vessels.    One of

the defendants' security cameras covered the area.

          In that particular area, the takeout platform extended

out toward the water, leaving only a narrow space along the pier.

That space was estimated to be about a foot in width.            An

individual taking this path would, on reaching the platform, turn

sideways, try to hold on to the wall of the takeout platform, and

step or shimmy alongside it on the retaining wall of the pier until

past the platform and near the boat's stern.         This route was

significantly shorter than the option of turning left and walking


                               -7-
around the building to reach the boat's stern.        It was defendants'

policy and practice to remove snow from the parking lot, but the

snow and ice removal ended there.          Snow and ice were not removed

from the pier, most of the adjacent northern walkway, or the

grounds around the building.

           Although it is clear that it was more dangerous to cross

the retaining wall than to walk around the building, a jury could

assess the degree of risk involved in doing so, as part of its

assessment of the foreseeability that a seaman would use the route.

It could consider the testimony of Captain Martin, who found the

increased danger of use of the retaining wall so self-evident that

he did not even consider walking along it.        It could also consider

the   contrasting   testimony   of    crew   member   Craig   Lazaro,   who

testified that he twice crossed the retaining wall and "never even

thought about" taking the alternate route around the building.          In

doing so, it could also consider the relative risks posed by ice

and snow along the two routes.

B.         Crew Members' Past Patterns of Accessing the Property

           Cracchiolo died after he took the route through the gap

in the southeastern corner of the fence when he found the western

gate locked and he did not have a key.        There are a great number of

facts in dispute as to how often such situations, which caused crew

members to use the gap to enter the property, arose.          It is unclear

what Eastern Fisheries' policy was with respect to who would lock


                                     -8-
the gate and when, as well as whether different policies applied

when    crew    members   were   sleeping     aboard   boats   docked    at   the

facility. The evidence shows that the gate was locked sporadically

at best, and may even have been unlocked the vast majority of the

time.    It further shows that crew members lost or broke their keys

with some frequency, as Eastern Fisheries had to provide about

twenty-five replacement keys per year to crew members of boats

using its facility.        It is also disputed how many spare keys, if

any,    were    kept    aboard   the   Sunlight,     and   whether    Cracchiolo

personally had one. We think it foreseeable that some crew members

would not have keys with them and would enter the property through

the gap in the fence when the gate was locked.

               More important is the connection between foreseeable use

of     the   gap   in   the   fence    to    enter   the   property     and   the

foreseeability, under the conditions that night, that seamen would

choose not to turn left and go around the building, but to try to

access the boat by walking straight from the southeast corner to

the asphalt and along the pier's retaining wall to get to the stern

of the boat on the pier's north side despite the obvious hazards.

The record contains evidence of at least five instances in which

crew members chose to use the southeast gap in the fence to enter

the property.      Captain Martin did so once.         Significantly, when he

did, he elected to turn left, walk along the south side of the

processing plant to the parking lot, and then take the customary


                                       -9-
route around the north side of the plant to the boat's stern.   On

the other hand, the record shows that on two of the five occasions

when crew members used the gap in the fence, they accessed the boat

via the retaining wall.   Besides the night of Cracchiolo's death,

in early January 2011, Lazaro and Dale Moore, a crew member of the

companion ship to the Sunlight, had used the southeast gap,

continued straight, and walked directly along the pier's retaining

wall past the takeout platform to board the boat.    Finally, later

that month, Lazaro and Cracchiolo used that same route along the

retaining wall on the night Cracchiolo died.   We think it fair to

infer the security cameras probably captured the uses of the

hazardous route before the night Cracchiolo died.

C.        Particulars Regarding Cracchiolo's Death

          The Sunlight docked at the New Bedford facility on

January 26, 2011, after a fishing trip.    A pipe on the boat had

broken, and the crew decided to keep the boat docked at the plant

for at least a few days while it was being repaired.    Lazaro and

Cracchiolo, the engineer, stayed on board to oversee the repairs.

Defendants were aware that the boat would remain docked with crew

members aboard during that period, and that the crew members would

come and go from the property.

          The defendants' property was covered in snow and ice on

January 27, 2011.   Photographs show that the parking lot had been

plowed, and that the entire pier and the grassy areas were covered


                                 -10-
in ice and snow.      The retaining wall on the pier was likewise

covered in ice and snow.     In addition, there is some evidence that

Eastern Fisheries workers also hosed down the takeout platform and

parts of the pier that night, adding to the ice.         The area between

the processing plant and the fence along the entire southern side

of the building was also covered in snow.

           On the night of January 27, Cracchiolo and Lazaro left

the facility together for dinner and drinks around 7:30 p.m.           The

main gate was open when they left but was locked when they

separately returned, and neither brought with him a key to the

gate.   At some point in the night, the two men separated, and

Lazaro took a cab back to the Sunlight.     Lazaro wanted to return to

the boat to get money to pay the cab driver.            He found the gate

locked and decided to walk in through the gap in the southeast

corner of the fence.         Once through the gap, Lazaro continued

straight and walked along the waterfront retaining wall rather than

turning left and walking around the fish processing building.          The

security   footage   shows   Lazaro   reaching    the   takeout   platform,

holding onto it, and side-stepping alongside it on the one-foot-

wide retaining wall to get to the boat's stern. After getting past

the takeout platform, Lazaro boarded the Sunlight, retrieved his

money, walked back to the main gate along the northern route, and

paid the cab driver through the fence.           He returned to the boat




                                  -11-
along the northern route he had just taken to the gate; that route

was icy.

              Some time later that night, Lazaro called Cracchiolo, who

had not yet returned. He told Cracchiolo that the gate was locked.

Cracchiolo asked how, then, to return to the boat.           A jury could

infer he did not have a key.            Lazaro responded that Cracchiolo

should come up into the property from the southeastern corner and

he should continue walking along the retaining wall, the same way

Lazaro had, to get to the boat.        He also warned Cracchiolo that the

path was icy.        Cracchiolo told Lazaro that he was staying at a bar

to watch the end of a basketball game and that Lazaro should not

wait for him.

              Cracchiolo eventually returned to the property just after

midnight.     The security footage shows that Cracchiolo entered from

the southeastern side through the gap in the fence.          Once inside,

he continued straight ahead and began to walk along the pier to the

retaining wall and takeout platform, as Lazaro had done.         Security

footage shows that as Cracchiolo was holding on to the takeout

platform and trying to step sidewise along the retaining wall

between the takeout platform and the Sunlight, he slipped and fell

from   the    pier    into   the   water.    He   drowned.   Lazaro   found

Cracchiolo's body in the water the next morning and called the

police.      A later forensic examination measured Cracchiolo's blood

alcohol level at 0.21 in one sample and 0.18 in another.


                                      -12-
                                  III.

           We review the district court's summary judgment decision

de novo.   See Barclays Bank PLC v. Poynter, 710 F.3d 16, 19 (1st

Cir. 2013).

A.         Wrongful Death and Negligence

           The    Massachusetts   wrongful    death   statute   imposes

liability against a "person who . . . by his negligence causes the

death of a person."      Mass. Gen. Laws ch. 229, § 2.     Plaintiff's

negligence theory in this case is that Eastern Fisheries and RCP

violated their duty to remedy the hazard of snow and ice on the

pier, particularly on the retaining wall at the takeout platform,

from which Cracchiolo fell.

           "To prevail on a negligence claim, a plaintiff must prove

that the defendant owed the plaintiff a duty of reasonable care,

that the defendant breached this duty, that damage resulted, and

that there was a causal relation between the breach of the duty and

the damage."     Jupin v. Kask, 849 N.E.2d 829, 834-35 (Mass. 2006).

The questions of breach, damages, and causation are "the special

province of the jury."       Id. at 835.     However, the question of

whether the defendant owed a duty of care in the first instance is

an issue of law, and may be settled on summary judgment if (on the

undisputed facts) the risks posed by the defendant's actions were

not "foreseeable."     Id.   Massachusetts courts may also make this

determination after trial, in light of all of the evidence.        See


                                  -13-
Dos Santos v. Coleta, 987 N.E.2d 1187, 1198 (Mass. 2013) (finding

evidence sufficient to allow jury to impose duty of care based

"[o]n the[] facts" established at trial).

B.        Massachusetts Snow and Ice Cases

          The Massachusetts courts have established fairly clearly

the obligations of landowners to remove snow and ice accumulations

on their property.   In Soederberg v. Concord Greene Condominium

Ass'n, 921 N.E.2d 1020 (Mass. App. Ct. 2010), the Massachusetts

Appeals Court concluded that landowners do have a duty to remove

snow and ice accumulations even though those accumulations present

open and obvious hazards to visitors. The court explained that the

open and obvious nature of the hazard does not "negate[] an owner's

duty to remedy the hazard."   Id. at 1024.   Rather, a landowner must

remedy snow and ice hazards where he "can and should anticipate

that the dangerous condition will cause physical harm to the

invitee notwithstanding its known or obvious danger." Id. (quoting

Restatement (Second) of Torts § 343A cmt. f) (internal quotation

marks omitted).   The court further explained that a plaintiff's

unreasonable decision to encounter an ice hazard could bear on the

issue of comparative negligence, see id. at 1025, but that this is

a jury question and that the plaintiff's unreasonable behavior will

not bar recovery as a matter of law even where other options that

avoided the ice hazard were available, see id. at 1024.




                                -14-
            The SJC further developed the law in this field in

Papadopoulos v. Target Corp., 930 N.E.2d 142 (Mass. 2010).                In

Papadopoulos, a customer in the defendant's parking lot slipped and

fell on a patch of ice that either fell from a snow pile or melted

off the pile and refroze.      The customer sued for negligence, and

the trial court granted summary judgment in favor of defendants on

the ground that the ice was a natural accumulation.           Id. at 144.

The   SJC   reversed   and   remanded.   It   held    that     the    proper

consideration was not whether the snow and ice accumulation was

natural or unnatural, but rather whether the landowner had made the

premises reasonably safe for lawful visitors.        See id. at 150.      In

reaching that holding, the SJC emphasized the distinction between

the duty to warn of dangers and the duty to remedy them.             The duty

to warn, the court reasoned, was typically obviated in snow and ice

cases by the fact that the hazard was open and obvious, so a

warning "would be superfluous."      Id. at 151.     It then explained,

citing Soederberg, that the duty to remedy the danger remained when

it was foreseeable that visitors would choose to encounter a hazard

despite the open and obvious risks it posed.            Id.     The court

reiterated:

            It is not reasonable for a property owner to
            leave snow or ice on a walkway where it is
            reasonable to expect that a hardy New England
            visitor would choose to risk crossing the snow
            or ice rather than turn back or attempt an
            equally or more perilous walk around it.



                                  -15-
Id. (citing Soederberg, 921 N.E.2d at 1025).        The court concluded

by holding that snow and ice accumulations trigger the same duty to

remedy as other dangerous conditions -- namely, the duty to "make

reasonable efforts to protect lawful visitors against the danger."

Id. at 154.

C.          Massachusetts Duty of Care Cases

            Dos Santos, though not a snow and ice case, provides

further guidance for us here.3    Like Dos Santos, this case alleges

not a duty to warn,4 but a duty to remedy a hazardous condition.

Dos Santos involved a question not merely of foreseeability of a

risk posed by a hazard, but the foreseeability of a risk posed by

an open and obvious hazard.    Dos Santos explained that a landowner

"is not relieved from remedying an open and obvious danger where

[the landowner] can and should anticipate that the dangerous

condition   will   cause   physical   harm   to   the    [lawful   visitor]

notwithstanding its known or obvious danger." 987 N.E.2d at 1192

(alterations in original) (quoting Papadopoulos, 930 N.E.2d at 151)




     3
      Dos Santos, we should note, was decided after the parties in
this case submitted their summary judgment papers. In fact, Dos
Santos was decided after defendants had already been granted
summary judgment and plaintiff had moved for reconsideration, but
one week before the district court denied that motion.
     4
       Landowners ordinarily have no duty to warn of hazards where
the warning "would be superfluous for an ordinary intelligent"
visitor. Papadopoulos, 930 N.E.2d at 151.

                                 -16-
(internal quotation marks omitted).    In this, Massachusetts has

adopted the Restatement (Second) of Torts § 343A, comment f.5

          In Dos Santos, the court considered the scope of a

landowner's duty to remedy under § 343A of the Restatement.      The

Dos Santos court endorsed the conclusion that a landowner can and

should anticipate a particular harm on a finding that a reasonable

man in plaintiff's position would conclude the advantages of

encountering the danger would outweigh the apparent risk.        987



     5
       This comment in the Restatement provides:
          There are, however, cases in which the possessor of
     land can and should anticipate that the dangerous
     condition will cause physical harm to the invitee
     notwithstanding its known or obvious danger. In such
     cases the possessor is not relieved of the duty of
     reasonable care which he owes to the invitee for his
     protection.    This duty may require him to warn the
     invitee, or to take other reasonable steps to protect
     him, against the known or obvious condition or activity,
     if the possessor has reason to expect that the invitee
     will nevertheless suffer physical harm.
          Such reason to expect harm to the visitor from known
     or obvious dangers may arise, for example, where the
     possessor has reason to expect that the invitee's
     attention may be distracted, so that he will not discover
     what is obvious, or will forget what he has discovered,
     or fail to protect himself against it. Such reason may
     also arise where the possessor has reason to expect that
     the invitee will proceed to encounter the known or
     obvious danger because to a reasonable man in his
     position the advantages of doing so would outweigh the
     apparent risk. In such cases the fact that the danger is
     known, or is obvious, is important in determining whether
     the invitee is to be charged with contributory
     negligence, or assumption of risk.      (See §§ 466 and
     496D.) It is not, however, conclusive in determining the
     duty of the possessor, or whether he has acted reasonably
     under the circumstances.
Restatement (Second) of Torts § 343A cmt. f.

                               -17-
N.E.2d at 1193.      But it went on to say that "application of § 343A

is not limited to situations where the plaintiff encounters the

danger only after concluding the benefit of doing so outweighs the

risk."   Id.

             The court recognized that § 343A contemplates that a

lawful entrant's encounter with an open or obvious hazard may in

some instances be a result of the entrant's own negligence.                  But

even   if    the    plaintiff   was    negligent,    "[a]   plaintiff's     own

negligence     in   encountering      the   danger   does   not   relieve   the

landowner of a duty to remedy that danger where the plaintiff's

negligent act can and should be anticipated by the landowner." Id.

at 1195.     While Massachusetts recognizes comparative negligence,

that does not necessarily negate a defendant's duty of care.                See,

e.g., Soederberg, 921 N.E.2d at 1025.

             Dos Santos held it was error for the trial court to

instruct the jury that there was no duty of care merely because the

risk of injury was obvious to visitors.              It explained that the

defendant had set up a trampoline next to a shallow inflatable pool

with the specific intent to enable the use that resulted in the

injury, and the defendant knew both that the trampoline and pool

were in fact being used in this manner and that the use was

dangerous.     Dos Santos, 987 N.E.2d at 1189-90.           The SJC remanded

the case with directions to the trial judge to instruct the jury

that "a landowner is not 'relieved from remedying open and obvious


                                      -18-
dangers where he [or she] can or should anticipate that the

dangerous   condition   will   cause   physical   harm   to   the   [lawful

entrant] notwithstanding its known or obvious danger.'"              Id. at

1198 (alterations in original) (quoting Soederberg, 921 N.E.2d at

1024).

            We agree with defendants that unlike Dos Santos, this is

not a case in which the landowner expressly created a hazard in the

form of the narrowing of the space caused by the takeout platform

to induce activity which foreseeably would cause injury.              It is

clear that the defendants did not intend this route to be a pathway

and in fact had an established pathway to the pier and the boat

along the northern side of the property.          This is an important

distinction.     But we do not think this distinction entitles

defendants to summary judgment for at least three reasons.

            First, even though the property owner in Dos Santos

expressly created the hazard (hoping to benefit from it) and

obviously knew of the hazard, the SJC did not itself declare there

was a duty of care in that case but remanded for a new jury trial,

considering the issues to be ones for a jury to resolve under

particular instructions.       Thus, the intentional placement of the

trampoline in Dos Santos was not dispositive.

            Second, defendants would be wrong to distinguish Dos

Santos's emphasis on the defendant's own conduct as eliminating the

foreseeability analysis aspect of duty of care cases.               The Dos


                                   -19-
Santos court did not treat the landowner's specific intent that

visitors would use the trampoline as a separate element of its

holding.   Dos Santos continued to focus on foreseeability and not

on intent as the ultimate issue. That is particularly so given Dos

Santos's reliance on § 343A of the Restatement, which does not

discuss intent at all and focuses solely on whether the landowner

"should anticipate the harm" despite its obviousness.       Restatement

(Second) of Torts § 343A; see also id. cmt. f (explaining that

landowner "is not relieved of the duty of reasonable care" when he

"can and should anticipate that the dangerous condition will cause

physical harm" despite its obviousness).          Dos Santos used the

intent of the landowner as a means to show that the landowner there

"would surely have reason to anticipate that persons would use" the

hazardous condition "despite the danger." 987 N.E.2d at 1197.

           Third, such a reading would be inconsistent with prior

Massachusetts case law, cited in Dos Santos. We draw guidance from

Jupin, 849 N.E.2d at 829, and from Quinn v. Morganelli, 895 N.E.2d
507 (Mass. App. Ct. 2008), cited by Dos Santos, 987 N.E.2d at 1192-

93, 1195, 1196.   In Jupin, the court reversed the entry of summary

judgment   for   the   defendant,   rejecting   the   holding   that   the

defendant did not have a duty of care.      There, the property owner

was held to owe a duty of care to a police officer shot with a gun

taken from the owner's property when she had not ensured proper

storage of the gun despite knowing that an individual with a


                                    -20-
history of violence and mental instability had a key to her house.
849 N.E.2d at 837-38.         The court stressed foreseeability, id. at

836, and that there was no public policy reason not to impose a

duty of care.

           In Quinn, the plaintiff sued defendant landowners after

falling from a hallway into a sunken living room.                The hallway and

the   living   room   were    covered   in   the       same   color   tile,   which

plaintiff alleged created a hazard that the landowners had a duty

to warn of or to remedy.       The Massachusetts Appeals Court reversed

the trial court's grant of summary judgment to the defendants.

Quinn, 895 N.E.2d at 511.        It explained that a jury would be able

to conclude that the step created a foreseeable hazard, even though

the record contained evidence of only one other person having ever

fallen on it in the roughly twenty years since it was constructed.

Id. at 508-09.    The court went on to note that the jury could find

the hazard open and obvious, that the record was "insufficiently

developed" on that issue, and that the proper solution was to

reverse the entry of summary judgment and remand for further

proceedings,     which       could   include       a     special      verdict    or

interrogatories submitted to the jury.             Id. at 511.        Further, in

Soederberg, the court explained that "whether a plaintiff's own

conduct in encountering an ice hazard should bar recovery [is]

generally a question for the jury to decide." 921 N.E.2d at 1024.




                                     -21-
                                     IV.

           With these principles in mind, although the question is

close, we conclude that this case is not suitable for resolution on

summary judgment.       The record contains too many disputes of fact

and too many disputed inferences, as in Quinn. The record does not

establish that the defendants did not have any reason to anticipate

crew members would attempt to cross the icy pier in this manner as

the shortest way to get back to the boat.          A factfinder could infer

that the landowners here knew the gap in the fence existed and knew

the gap was used: it was obvious to observers.                 It was also

foreseeable that the front gate would sometimes be locked and

prevent crew members without keys from entering that way.           Indeed,

Eastern Fisheries had to provide some twenty-five replacement keys

per year to crew members who needed a key to enter the property by

means other than the gap.

           The most difficult issue is whether the defendants knew

or should have known that crew members would use the more hazardous

route, particularly in these conditions -- that is, whether it was

insufficiently foreseeable such that we may say as a matter of law

there was no duty of care.

           Defendants argue that the record contains evidence of

only two prior uses before the night in question, and that this is

insufficient as a matter of law to put them on notice that crew

members   might   use   it   to   cross    the   pier.   We   disagree   with


                                    -22-
defendants for three reasons.   The first is that as a matter of law

in Massachusetts, notice of even a single instance years before was

relevant to defeat summary judgment in the Quinn case.    See Quinn,
895 N.E.2d at 511.    The record here on prior use goes farther than

that in Quinn.   For example, the two prior uses of the route across

the pier involved crew members of two different vessels, who may

have told others.    The prior uses were also during the winter, and

they were recent, occurring roughly one month before the night of

Cracchiolo's death.    Additionally, a factfinder could infer that

the two instances in the record were only a partial sampling.

Lazaro alone had entered through the gap twice in two winter

seasons at the facility, and other crew members on both the

Sunlight and the dozen or more other vessels that used the facility

might have done the same.     A factfinder could also consider that

the individuals entering through the gap were crew members on

commercial fishing vessels, who would have had experience and

confidence walking along slippery, waterside conditions, as that

was inherent in their jobs.

          Second, while actual knowledge of a particular prior use

is surely sufficient to prove that a landowner had "reason to

anticipate" that use, Dos Santos, 987 N.E.2d at 1197, actual

knowledge is not necessary; liability exists if the defendant

should have known about the use.        See, e.g., Papadopoulos, 930
N.E.2d at 154 (imposing duty to remedy "[i]f a property owner knows


                                 -23-
or reasonably should know of a dangerous condition"). A factfinder

could infer that the landowners knew or should have known the gap

in the fence existed and was used, and that no obstacle except

self-restraint prevented crew members from taking the risky route

to the boat that Cracchiolo took. A factfinder might also conclude

that the defendants were not negligent in relying on crew members

to exercise such self-restraint.

           Third, the disputes as to inferences and insufficient

development of the record counsel against resolution of the duty of

care issue on summary judgment.      See Quinn, 895 N.E.2d at 511; see

also Am. Steel Erectors, Inc. v. Local Union No. 7, Int'l Ass'n of

Bridge, Structural, Ornamental & Reinforcing Iron Workers, 536 F.3d
68, 80-81 (1st Cir. 2008); Merino Calenti v. Boto, 24 F.3d 335, 340

(1st Cir. 1994) (reversing summary judgment where record was

inadequate to allow determination of issues).              In light of Dos

Santos, Jupin, and Quinn and the many disputes of fact and of

inferences to be drawn, and acknowledging the difficulty of the

issues, we think the landowners are not entitled to summary

judgment, as a matter of law, on this record.

           On remand, the district court has discretion to submit

the issue of foreseeability to the factfinder by using a special

verdict,   cf.   Quinn, 895 N.E.2d   at   511,   or   to   allow   further

development of the record.




                                   -24-
                               V.

          For the reasons stated above, we reverse and remand.   No

costs are awarded.




                              -25-